PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Koenig et al.
Application No. 15/061,452
Filed: 4 Mar 2016
For HER2/neu-Specific Antibodies and Methods of Using Same
:
:
:
:	DECISION ON PETITION
:
:
:



This is a communication which serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed December 10, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on March 11, 2021.  A notice of abandonment was mailed on June 1, 2021.

The electronic file has been reviewed, and it is noted that the maximum extendable period for response (June 10, 2021) has not yet arrived.

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.
Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).